Hall, J.
delivered the opinion of the Court:
The only question that can arise here, is with respect to the action of detinue. In that action the referees directed the Negroes to be delivered up by the defendant, and a certain sum of money to be paid by the plaintiff. Thus the rights of the parties, with respect to the subject matter of this suit, was settled. This Court is not applied to, to set that award aside. There is no law which, in a case situated as this is, directs that either party shall pay the whole costs. Upon legal principles, then it will follow that each party shall pay his own costs to the Clerk, as for work and labor done. Those costs being ascertained, the Clerk is at liberty to issue an execution against each party accordingly. In the other action Arrington must pay the costs, because the referees have said so.